The Chancellor.
Upon the facts stated in this petition, the petitioner is entitled to have the amount which he is liable to pay, on. account of his suretiship, allowed as a just claim-against the assets of the corporation, in the hands of the receiver ; and to be discharged rateably with the claims of other creditors, when he shall have paid the same to the libellants, so as to discharge the corporation from any further claim of the libellants, or of the owner of the vessel, for- the amount for which he is liable upon the appeal. To this extent the receiver swears he has offered to allow and register the claim, to be paid rateably with,-the claims of other, creditors, out of the assets of the company, which may come to his hands.- for distribution. And I see nothing in the facts of this claim entitling it to a preference in payment out of the funds which are in the hands of the receiver, over other debts-due from this.insolvent corporation.
Wayne’s contract was with the corporation, before its insolvency, and not with the receiver; and the effect of the decision upon the appeal was not to increase the funds in the hands of the receiver, but merely to diminish the amount of a *362claim which, if the original decree had not been appealed from, would have been payable out of the corporate funds rateably with all other debts. The claim of the petitioner would have been entirely different if he had become the surety upon an appeal brought by the receiver of the corporation, after his appointment as such receiver, and at his request; or if the funds in the hands of the receiver had actually been increased by any thing done by the petitioner for him, or at his request.
Petition dismissed.